Name: Commission Regulation ( EEC ) No 123/92 of 17 January 1992 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  cooperation policy
 Date Published: nan

 No L 14/22 Official Journal of the European Communities 21 . 1 . 92 COMMISSION REGULATION (EEC) No 123/92 of 17 January 1992 on the supply of various consignments of cereals as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third dead ­ line for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food- aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 7 171 tonnes of cereals ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 Q ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its; publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 January 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p. 6. (j OJ No L 136, 26. 5. 1987, p . 1 . (j OJ No L 204, 25. 7. 1987, p. 1 . (*) OJ No L 81 , 28 . 3 . 1991 , p. 108 . 21 . 1 . 92 Official Journal of the European Communities No L 14/23 ANNEX I LOT A 1 . Operation No ('): 905/91 2. Programme : 1991 3. Recipient (7): Angola 4. Representative of the recipient (") : Transapro UEE, Sede, Rua Amilcar Cabrai 112, 2 D, Luanda, tel 34555/7, telex 3371 ; Transapro UEE, Regional de Benguela, Zona Industrial a Canata, Lobito, tel 072/ 2705, telex 8261 ; Transapro UEE, Regional Huila, Rua Comandante Cow Boy, Namibe, tel 061 /22001 , telex 8691 5. Place or country of destination : Angola 6 . Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (2) (9) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under II.B.I.(a)) 8 . Total quantity : 4 745 tonnes (6 500 tonnes of cereals) 9 . Number of lots : one (three parts : A1 : 2 190 tonnes ; A2 : 1 460 tonnes ; A3 : 1 095 tonnes) 10 . Packaging and marking (3) : see OJ No C 114, 29. 4. 1991 , p. 1 (under II.B.2(a) and II.B.3) markings in Portuguese 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Al : Luanda ; A2 : Lobito ; A3 : Namibe 16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at die port of shipment where die supply is awarded at the port of shipment stage : 25. 2  10. 3. 1992 18 . Deadline for the supply : 31 . 3 . 1992 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 4. 2. 1992 at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 11 . 2. 1 992 at 1 2 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10  23. 3 . 1992 (c) deadline for the supply : 14. 4. 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 25 . 2. 1992 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 3  7. 4. 1 992 (c) deadline for the supply : 28 . 4. 1992 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles (telex 22037 AGREC B or 25670 AGREC B) 25. Refund payable on request by the successful tenderer Q : refund applicable on 31 . 1 . 1992, fixed by Commission Regulation (EEC) No 3758/91 (OJ No L 322, 21 . 12. 1991 , p. 81 ) No L 14/24 Official Journal of the European Communities 21 . 1 . 92 LOT B 1 . Operation Nos ('): 659/91 , 660/91 , 661 /91 and 662/91 2. Programme : 1991 3. Recipient f) : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Ethiopia ; Sudan 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (2) (6) (') : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under II.B.I(a)) 8 . Total quantity : 220 tonnes (301 tonnes of cereals) 9. Number of lots : one 10. Packaging and marking (3)(10): see OJ No C 114, 29. 4. 1991 , p. 1 (under II.B.2(a) and II.B.3) Markings in English Supplementary markings on packaging : see Annex II 11 . Method of mobilization (8) : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 25. 2  10 . 3 . 1992 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 4. 2. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 1 2 noon on 11.2. 1 992 (b) period for making the goods available at the port of shipment : 10 . 3  23 . 3 . 1992 (c) deadline for the supply :  B. In die case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 25. 2. 1992 (b) period for making the goods available at the port of shipment : 24. 3  7. 4. 1992 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles (telex 22037 AGREC B or 25670 AGREC B) 25. Refund payable on request by the successful tenderer fl : refund applicable on 31 . 1 . 1992, fixed by Commission Regulation (EEC) No 3758/91 (OJ No L 352, 21 . 12. 1991 , p. 81 ) 21 . 1 . 92 Official Journal of the European Communities No L 14/25 LOT C 1 . Operation Nos ('): 989/91 and 990/91 2. Programme : 1991 3 . Recipient f) : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Haiti 6 . Product to be mobilized : common wheat flour 7 . Characteristics and quality of the goods (2) (6) (9) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under II.B.I (a)) 8 . Total quantity : 270 tonnes (370 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (3)(' °): see OJ No C 114, 29. 4. 1991 , p. 1 (under II.B.2 (a) and II.B.3) Markings in French Supplementary markings on packaging : see Annex II 1 1 . Method of mobilization (8) : the Community market 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 25. 2  10 . 3 . 1992 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 4. 2. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 11 . 2. 1992 (b) period for making the goods available at the port of shipment : 10 . 3  23 . 3 . 1992 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 25. 2. 1992 (b) period for making the goods available at the port of shipment : 24. 3 .  7. 4. 1992 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles (telex 22037 AGREC B or 25670 AGREC B) 25. Refund payable on request by the successful tenderer 0 : refund applicable on 31 . 1 . 1992, fixed by Commission Regulation (EEC) No 3758/91 (OJ No L 352, 21 . 12. 1991 , p. 81 ) No L 14/26 Official Journal of the European Communities 21 . 1 . 92 Notes : (') The operation number is to be quoted in all correspondence. (2) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R '. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex, or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05,  236 33 04. Is) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate , the monetary and accession compensatory amounts, the represen ­ tative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regula ­ tion is that referred to in point 25 of this Annex. (6) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin. Q The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (8) The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schiitz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (') The radioactivity certificate must indicate the caesium- 134 and -137 level . ( ,0) Shipment to take place in 20-foot containers, condition FLC/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsquent loading costs, including the cost of moving the containers from the container terminal. The provisions of Articcle 13 (2), second subparagraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of cartons belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered red locktainer, the number of which is to be provided to the beneficiary's forwarder. (") Commission delegate to be contacted by the successful tenderer :  see list published in OJ No C 114, 29 . 4. 1991 . p. 33 . 21 . 1 . 92 Official Journal of the European Communities No L 14/27 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n de Ia partida Parti / Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n ° Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? Inscripciones complementarias sobre el embalaje Yderligere pÃ ¥skrifter ErgÃ ¤nzende Aufschriften auf der Verpackung Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Ã Ã Ã · Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ± Supplementary markings on the packaging Inscriptions complÃ ©mentaires sur l'emballage Iscrizioni supplementari sull'imballaggio Bijkomende vermeldingen op de verpakking InscriÃ §Ã µes complementares na embalagem B 220 54 659/91 Ethiopia / Caritas Germany / 910423 / Addis Ababa via Assab / For free distribution 26 660/91 Ethiopia / Caritas Germany / 910424 / Asmara via Massava / Option Assab / For free distribution 40 661 /91 Ethiopia / Prosalus / 915550 / Shanshamane via Assab / For free distribution 100 662/91 Sudan / Cafod / 917606 / Khartoum via Port Sudan / For free distribution C 270 120 989/91 Haiti / Caritas B / 910241 / Port-au-Prince / Pour distribution gratuite 150 990/91 Haiti / Protos / 911511 / Port-au-Prince / Pour distribution gratuite